 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Francis Luna-Lara,                             No. CV-16-01532-PHX-ROS
10                  Petitioner,                          CR-03-1097-PHX-ROS
11   v.                                             ORDER
12   United States of America,
13                  Respondent.
14
15         Magistrate Judge Michelle H. Burns issued a Report and Recommendation (“R&R”)
16   recommending Petitioner’s motion under 28 U.S.C. § 2255 be granted.         (Doc. 33).
17   Pursuant to the parties’ status report and the proceedings scheduled in CR-03-1097-PHX-
18   ROS, the R&R will now be adopted.
19         Accordingly,
20         IT IS ORDERED the Report and Recommendation (Doc. 33) is ADOPTED. The
21   Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C.. § 2255 is GRANTED.
22   Petitioner’s conviction and sentence are VACATED with the original charges in the
23   indictment reinstated. The Clerk of Court shall enter judgment in CV-16-1532-PHX-ROS
24   accordingly.
25         Dated this 10th day of March, 2020.
26
27                                                  Honorable Roslyn O. Silver
                                                    Senior United States District Judge
28
